Case 4:19-cv-00697-DMR Document 61 Filed 06/04/20 Page 1 of 8




        Exhibit F
      Case 4:19-cv-00697-DMR Document 61 Filed 06/04/20 Page 2 of 8
                          DEPOSITION OF LIEUTENANT MARK ORMSBY



                     IN THE UNITED STATES DISTRICT COURT
             IN AND FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                              --o0o--
   AG.G. a minor, by and through )
   his guardian ad litem, JESSICA)
   AQUINO; AR.G., a minor, by and)
   through his guardian ad litem,)
   JESSICA AQUINO; KARLA GONSALEZ)
   individually; and AUGUSTIN    )
   GONSALEZ, JR., individually, )
                                 )
                    Plaintiffs, )
                                 )
              vs.                )CASE NO.: 4:19-cv-00697 DMR
                                 )
   CITY OF HAYWARD, a municipal )
   corporation; MARK KOLLER,     )
   individually; PHILLIP WOOLEY, )
   individually; MICHAEL CLARK, )
   individually; TASHA DECOSTA, )
   individually; and DOES 1-100, )
   inclusive,                    )
                                 )
                    Defendants. )
   ______________________________)       CERTIFIED COPY




               DEPOSITION OF LIEUTENANT MARK ORMSBY - PMK

                               MONDAY, JANUARY 27, 2020




     REPORTED BY:           KELLY L. MCKISSACK, CSR #13430
                                                                                                  1

                    BARBARA J. BUTLER & ASSOCIATES - Certified Court Reporters
1659 Scott Blvd., Suite 15, Santa Clara, CA 95050 - (510) 83-BUTLER (28853) or (408) 248-BUTLER (2885)
           Case 4:19-cv-00697-DMR Document 61 Filed 06/04/20 Page 3 of 8
                               DEPOSITION OF LIEUTENANT MARK ORMSBY



 1                                            MARK ORMSBY,
 2           having been first duly sworn, testified as follows:
 3                       THE WITNESS:            (TO OATH) I do.
 4

 5                                             EXAMINATION
 6      BY MR. NISENBAUM:                Q.    Can you please state and spell
 7      your name.
 8               A.      Yes.      Mark Ormsby, M-A-R-K, O-R-M-S-B-Y.
 9               Q.      And what is your current occupation?
10               A.      Police officer.
11               Q.      It's my understanding that you're a
12      lieutenant; is that correct?
13               A.      Correct.
14               Q.      Okay.       And I'm going to -- well, I won't
15      attach it.           I'll just read it.                You've been produced by
16      the defense in connection with Plaintiffs' deposition
17      notice as a, "person most knowledgeable pursuant to FRCP
18      30(b)(6) regarding all policies, procedures and training
19      of Hayward Police Department officers in using
20      deescalations," misspelling there with the S, "tactics
21      against subjects who they are responding to."
22                       Is that your understanding?
23               A.      Yes.
24               Q.      Okay.       And could you briefly -- and I think
25      your -- put you down twice.                      In any event, sorry about
                                                                                                       6

                         BARBARA J. BUTLER & ASSOCIATES - Certified Court Reporters
     1659 Scott Blvd., Suite 15, Santa Clara, CA 95050 - (510) 83-BUTLER (28853) or (408) 248-BUTLER (2885)
           Case 4:19-cv-00697-DMR Document 61 Filed 06/04/20 Page 4 of 8
                               DEPOSITION OF LIEUTENANT MARK ORMSBY



 1      that.
 2               A.      That's all right.
 3               Q.      Can you briefly state the basis of your
 4      qualifications?
 5               A.      Sure.       I've been tasked around in 2015 to come
 6      up with a course that the Police Executive Research
 7      Forum was putting out.                   It's called Integrating
 8      Communications and Tactics.                      And there were six modules
 9      within this training.                  And part of this training was
10      working with individuals that potentially had
11      emotionally disturbed behavior.
12                       And so I worked through the training material
13      and presented the course over a period of three or four
14      months in 2016.              And then we've had some refresher
15      courses since then.
16               Q.      Have you presented the refresher courses as
17      well?
18               A.      I have.
19               Q.      So when you say you presented, you're
20      basically like the lead instructor?
21               A.      Correct.
22               Q.      All right.           And is every Hayward police
23      officer required to attend this course?
24               A.      They are.          One thing I'll note is that after
25      teaching this class I went to our personnel in training
                                                                                                       7

                         BARBARA J. BUTLER & ASSOCIATES - Certified Court Reporters
     1659 Scott Blvd., Suite 15, Santa Clara, CA 95050 - (510) 83-BUTLER (28853) or (408) 248-BUTLER (2885)
           Case 4:19-cv-00697-DMR Document 61 Filed 06/04/20 Page 5 of 8
                               DEPOSITION OF LIEUTENANT MARK ORMSBY



 1      and suggested that we put at least an introductory block
 2      to all of our in-house academy.                         So anybody who either
 3      is coming over as a lateral police officer or who
 4      recently graduated from the academy is given a two-hour
 5      block on this PowerPoint.
 6               Q.      Right.
 7               A.      But it's an abbreviated version of it.
 8               Q.      I understand.             Now, James, can you get me a
 9      stapler?
10                       MR. COOK:            Oh, yeah.        Okay.      Got you.
11      BY MR. NISENBAUM:                Q.    Now, the training is that --
12      well, strike that.
13                       Do you have any role in making policy at the
14      Hayward Police Department?
15               A.      Only in the sense that I've made
16      recommendations to our policy.                         But not actually
17      drafting policy.
18               Q.      Okay.       Do you know whether or not the training
19      that's provided is required to be followed by police
20      officers?
21               A.      Yeah.       I mean, I guess I'd say yes.                       You know,
22      it's kind of the standard.                      And not policy, but there's,
23      like, our practice if that makes sense.
24               Q.      Okay.       In other words, you provide the
25      training and officers are required to follow the
                                                                                                       8

                         BARBARA J. BUTLER & ASSOCIATES - Certified Court Reporters
     1659 Scott Blvd., Suite 15, Santa Clara, CA 95050 - (510) 83-BUTLER (28853) or (408) 248-BUTLER (2885)
           Case 4:19-cv-00697-DMR Document 61 Filed 06/04/20 Page 6 of 8
                               DEPOSITION OF LIEUTENANT MARK ORMSBY



 2

 3                          I hereby declare I am the deponent in the
 4           within matter; that I have read the foregoing deposition
 5           and know the contents thereof, and I declare that the
 6           same is true of my knowledge except as to the matters
 7           which are therein stated upon my information or belief,
 8           and as to those matters, I believe them to be true.
 9                          I declare under the penalties of perjury of the
10           State of California that the foregoing is true and
11           correct.
12

13                          Executed this _____ day of ________________,
14           20__, at ____________________________, ___________.
                         (City)                        (State)
15

16
                             ______________________________
17                            MARK ORMSBY
18

19                                           --o0o--
20

21

22

23

24

25

                                                                                                     68

                         BARBARA J. BUTLER & ASSOCIATES - Certified Court Reporters
     1659 Scott Blvd., Suite 15, Santa Clara, CA 95050 - (510) 83-BUTLER (28853) or (408) 248-BUTLER (2885)
           Case 4:19-cv-00697-DMR Document 61 Filed 06/04/20 Page 7 of 8
                               DEPOSITION OF LIEUTENANT MARK ORMSBY



 1           STATE OF CALIFORNIA                 )
 2                                               )   ss.
 3           COUNTY OF ALAMEDA                   )
 4

 5                     I hereby certify that the witness, Mark
             Ormsby, in the foregoing deposition appeared before
 6           me, Kelly McKissack, a Certified Shorthand Reporter and
             a disinterested person.
 7
                       Said witness was then and there at the time
 8           and place previously stated by me placed under oath to
             tell the truth, the whole truth and nothing but the
 9           truth in the testimony given on the date of the within
             deposition; that the deposition is a true record of the
10           witness' testimony as reported by me.
11                     The testimony of the witness and all questions
             and remarks requested by Counsel was reported under my
12           direction and control, caused to be transcribed into
             typewritten form by means of Computer-Aided
13           Transcription.
14                     I am a Certified Shorthand Reporter licensed
             by the State of California, and I further certify that I
15           am not interested in the outcome of the said action, nor
             connected with, nor related to any of the parties in
16           said action, nor to their respective counsel. I am not
             of counsel or attorney for either or any of the parties
17           to the case named in the within caption.
18                     IN WITNESS WHEREOF, I have hereunto affixed my
             signature this 10th day of February, 2020
19

20

21           __/s/Kelly McKissack_________
22           Kelly McKissack
             Certified Shorthand Reporter
23           California License No. 13430
24

25                                                     --o0o--
                                                                                                     69

                         BARBARA J. BUTLER & ASSOCIATES - Certified Court Reporters
     1659 Scott Blvd., Suite 15, Santa Clara, CA 95050 - (510) 83-BUTLER (28853) or (408) 248-BUTLER (2885)
           Case 4:19-cv-00697-DMR Document 61 Filed 06/04/20 Page 8 of 8
                               DEPOSITION OF LIEUTENANT MARK ORMSBY



 1                                             WITNESS LETTER
 2           TO:     Lt. Mark Ormsby                       Date: 03.06.20
                     c/o Michael G. Vigilia, Sr. Asst. City Attorney
 3                   CITY OF HAYWARD                       Depo: 01.27.20
                     777 B Street                          Ref. #20012703A
 4                   Hayward, CA 94541
 5           RE: AG.G...J.Aquino; K.Gonsalez v. City of Hayward, et al.
 6           Dear Lt. Ormsby:
 7                Please be advised that the transcript of your
             deposition taken in the above matter has been completed
 8           and is now available at this office for your reading and
             signing.
 9                Please contact our office between the hours of 9:30
             a.m. and 5:00 p.m. Monday-Friday, to schedule an
10           appointment. Or, if you prefer, contact the attorney to
             review and sign the copy of your deposition under penalty
11           of perjury.
                  Read the transcript making any changes necessary.
12           In making any changes, please use the following guide:
                  1. DO NOT WRITE on the original transcript.
13                2. SIGN UNDER PENALTY OF PERJURY at the end of the
                      Deposition on the Certificate of Witness Page.
14                3. List each change on the Deposition Errata Sheet
                      following this page. Signature is required at
15                    the bottom of the Errata Sheet.
                  4. Forward the signed Certificate of Witness Page
16                    and signed Errata Sheet in addition to a copy of
                      this letter to:
17                           Barbara J. Butler & Associates
                             Certified Court Reporters
18                           P.O. Box 3508, Santa Clara, CA 95055
                             (510) 832-8853 or (408) 248-2885.
19                Upon receipt of items requested in this letter, I
             will forward copies of same to all Counsel.
20                In the event you have not reviewed you deposition
             within 35 days or by trial date, whichever is sooner, the
21           original transcript will be sealed pursuant to applicable
             laws and thereafter mailed to the deposing attorney.
22
                                              Sincerely,
23
                                            /s/Barbara J. Butler
24                                          Barbara J. Butler, CSR
25           cc:     All Counsel
                                                                                                     70

                         BARBARA J. BUTLER & ASSOCIATES - Certified Court Reporters
     1659 Scott Blvd., Suite 15, Santa Clara, CA 95050 - (510) 83-BUTLER (28853) or (408) 248-BUTLER (2885)
